Citation Nr: 9900946	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-43 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to January 
1956.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from an October 1993 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) which, in 
pertinent part, denied service connection for the cause of 
the veterans death.  In November 1996, the appellant was 
afforded a hearing before the undersigned Member of the Board 
sitting at the RO.  In February 1997, the Board remanded the 
appellants claim to the RO for additional development of the 
record. 


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that service connection is warranted 
for the cause of the veterans death as the veterans 
service-connected disability either caused or contributed 
substantially or materially in bringing about his demise.  
The appellant contends that the veterans pulmonary 
sarcoidosis had worsened prior to his diagnosis of lung 
cancer and that the sarcoidosis substantially contributed to 
the cause of the veterans death, carcinoma of the right 
lung. 



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veterans 
death.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran died in August 1993.  The cause of death was 
certified as cardiopulmonary arrest due to (or as a 
consequence of) lung cancer.

3.  At the time of the veterans death, service connection 
was in effect for pulmonary sarcoidosis.    

4.  Competent evidence attributing the veterans cause of 
death to active service and/or a service-connected disability 
has not been presented. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 
C.F.R. § 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted her in the development of her claim.  A 
"well-grounded" claim is one which is plausible.  The United 
States Court of Veterans Appeals (Court) has held that a 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A review of the 
record indicates that the appellants claim is not well 
grounded.

When an appellants claim is determined to be not well 
grounded, the VA does not have a statutory duty to assist her 
in developing the facts pertinent to her claim.  However, the 
VA may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise her of the evidence needed to 
complete her application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  
In this regard, the Board, in the Remand, instructed the 
parties to submit any competent evidence attributing the 
cause of the veterans death to a service-connected 
disability.  None was submitted.  Although, the 
representative has claimed that there are additional private 
records, the parties were advised to submit the records and 
did not.  Our duty has been met.  As to the Boards request 
to determine why the lung cancer was inoperable, that request 
was rendered moot by the April 10, 1998 opinion establishing 
no relationship between the veterans service-connected 
disability and his death.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death. 38 C.F.R. § 3.312(c)(3) (1998).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature. 38 C.F.R. 
§ 3.312(c)(4) (1998).

The veteran died in August 1993.  The cause of death was 
certified as cardiopulmonary arrest due to lung cancer.  
At the time of the veterans death, service connection was in 
effect for a pulmonary sarcoidosis.  

VA treatment records show that the veteran was seen in 
October 1990, December 1990, and January 1991, complaining of 
coughing with increased sputum with occasional bright red 
blood.  The veteran reported a history of sarcoidosis and was 
diagnosed with sarcoidosis.  A January 1991 CT scan of the 
chest shows progression of diagnosis and pleural involvement 
compared to previous chest CT scan.  The impression was 
granulomatosis of the lung with pleural involvement. The 
examiner also noted rule out recurrence of tuberculosis, rule 
out lung cancer, and rule out progressive sarcoid (unusual to 
involve pleura). VA treatment records indicate that the 
veteran was seen on several occasions between February and 
April 1991 complaining of worsening coughing and wheezing, 
coughing up blood, and shortness of breath.  The diagnoses 
included moderate chronic obstructive pulmonary disease, 
sarcoidosis, and status post pulmonary tuberculosis.  A May 
1991 VA treatment record reveals that the veteran seen 
complaining of shortness of breath.  The impression was 
sarcoidosis Stage II to III with a history of pulmonary 
tuberculosis.  VA treatment records reveal that veteran 
continued to seek treatment from June 1991 to February 1992 
with complaints of shortness of breath, wheezing, coughing, 
and coughing up blood.  The diagnoses included sarcoidosis 
and sarcoid bronchospasm.

VA treatment records reveal that the veteran was hospitalized 
in January 1993 with history of a dry cough and worsening 
chest x-rays.  The veterans histories of sarcoidosis and 
tuberculosis were noted.  The differential diagnosis prior to 
bronchoscope was worsening sarcoidosis versus tuberculosis 
versus neoplasm.  A January 1993 VA treatment record reveals 
that the veteran reported being informed of diagnosis of 
pulmonary lung cancer at another hospital.  A notation in the 
treatment record indicates that veteran was aware of cancer 
diagnosis at time of discharge from VA facility five days 
previously. A February 1993 VA treatment notation from the 
surgery clinic, it was noted that the veteran is a non-
surgical candidate.  VA treatment records indicate the 
veteran sought treatment in February and April 1993 
complaining of dyspnea, wheezing and productive cough.  
Diagnoses included lung cancer, chronic obstructive pulmonary 
disease, and sarcoidosis.  An August 1993 VA treatment record 
shows that the veteran was seen complaining of left hip pain.  
It was noted that the veteran has history of diagnosis of 
stage IV right lung cancer, history of left shoulder 
metastasis, history of hypertension with medication, and 
history of sarcoidosis now inactive.

An August 1993 VA medical report indicates that the veteran 
was admitted in late August for treatment of a right massive 
pleural effusion.  On admission, the veteran had 
thoracentesis with some relief, but fluid again began to 
accumulate.  During the hospitalization, the veteran refused 
placement of a chest tube.  The veteran again underwent 
thoracentesis and a post thoracentesis pneumothorax 
developed.  The veteran again refused placement of a chest 
tube.  The veteran continued to decline and subsequently 
expired.  The veterans final diagnoses were right lung 
cancer, pleural effusion, sarcoidosis, and cardiopulmonary 
respiratory arrest.
     
In her October 1994 statement, the appellant contends that 
the veterans service-connected sarcoidosis was getting 
progressively worse prior to his death, as his diagnosis of 
sarcoidosis went from stage 1 in April 1990 to stage III in 
May 1991.  The appellant further asserts that the veteran had 
sarcoidosis in the same lung in which the cancer was 
diagnosed.  In support of her claim, the appellant has 
submitted a medical text extract that discusses sarcoidosis 
in general.  The documentation does not specifically address 
the veterans sarcoidosis.

At the November 1996 hearing before the undersigned Member of 
the Board, the local accredited representative asserted that 
the veterans service-connected pulmonary sarcoidosis 
resulted in debilitating effects and a general impairment of 
his health to the extent that it rendered him materially less 
capable of resisting the effects of the other diseases 
primarily causing his death.  The appellant testified that 
the veterans treating physicians never indicated that the 
veterans sarcoidosis caused or contributed to the veterans 
death
.
An April 1998 VA review conducted in response to the Boards 
remand instructions notes that the examiner had reviewed the 
veterans entire claims file.  The VA physician noted that 
the possibility that sarcoidosis contributed to the veterans 
death had been raised.  The VA physician commented that:

In the patients medical record, it 
is clear that he had both lung 
cancer and lung sarcoidosis.  It is 
also clear that he was a cigarette 
smoker, having smoked for a dose of 
approximately 40-pack years at the 
time the cancer was diagnosed.  The 
veteran was exposed to the most 
common cause of lung cancer.  The 
dose of tobacco smoke he was 
exposed to is certainly capable of 
causing lung cancer in susceptible 
person.  The relationship of his 
lung cancer to sarcoidosis is 
difficult to determine.  The most 
recent report in the journal Thorax 
on October 1997, suggested that 
there is no association between 
pulmonary sarcoidosis and malignant 
tumors of any type.  It appears 
that the most likely cause of the 
patients lung cancer was cigarette 
smoking.  There is no evidence that 
sarcoidosis played any role in the 
patients main cause of death.

Although no physician has established an etiological 
relationship between the veterans lung cancer and his 
service-connected pulmonary sarcoidosis, the appellant 
advances that the veterans service-connected disability must 
have materially contributed to his death as it affected his 
general health.   The appellants claim is supported solely 
by the accredited representatives statements and her own 
statements on appeal.  The United States Court of Veterans 
Appeals (Court) has held that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board notes that the veterans service-connected 
sarcoidosis did affect a vital organ, the lung and there is 
conflicting documentation as to whether the veterans 
sarcoidosis was active.  However, there is no evidence of 
record indicating that the veterans sarcoidosis resulted in 
such debilitating effects and general impairment of his 
health that it rendered him materially less capable of 
resisting the effects of the disease primarily causing death. 

The Board has reviewed the probative evidence of record 
including the appellants statements and testimony on appeal.  
While the veterans final diagnoses include sarcoidosis, the 
final VA hospital medical record does not establish that the 
veterans service-connected sarcoidosis was etiologically 
related or substantially contributed in any manner in 
bringing about his demise.  Further, there is no competent 
evidence that the veterans service-connected sarcoidosis 
played any role in his demise.  Indeed, the April 1998 VA 
opinion specifically concludes that the veterans lung cancer 
was not etiologically related to his service-connected 
pulmonary sarcoidosis.  The opinion of the local 
representative and the appellant that there were debilitating 
effects of the veterans service-connected pulmonary 
sarcoidosis is not competent and does not serve to establish 
a well grounded claim.  Tirpak v. Derwinski,  2 Vet. App. 
609, at 611 (1992).   

In the absence of any evidence establishing an etiological 
relationship between the veterans service-connected 
pulmonary sarcoidosis and his lung cancer, the Board 
concludes that the appellants claim for service connection 
for the cause of the veterans death is not well grounded.

Lastly, there is no evidence that the veteran had lung cancer 
during service or within 1 year of separation from service.



ORDER

Service connection for the cause of the veterans death is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
